NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                             FILED
                            FOR THE NINTH CIRCUIT                              MAR 16 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-10667

              Plaintiff - Appellee,              D.C. No. 4:13-cr-01232-RCC-JR-1

  v.
                                                 MEMORANDUM*
EDGAR NEMECIO BARAJAS-
ESPINOZA, AKA Edgar Barajas, AKA
Edgar Nemecio Barajas-Espinoza,

              Defendant - Appellant.


                  Appeal from the United States District Court
                           for the District of Arizona
                 Raner C. Collins, Chief District Judge, Presiding

                            Submitted March 12, 2015**
                             San Francisco, California

Before: WALLACE, M. SMITH, and WATFORD, Circuit Judges.

       The district court correctly held that Edgar Nemecio Barajas-Espinoza’s

prior conviction for rape of a child in the second degree, Wash. Rev. Code


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                          Page 2 of 2
§ 9A.44.076(1), qualifies as a “crime of violence” under United States Sentencing

Guidelines § 2L1.2(b)(1)(A)(ii). In United States v. Valencia-Barragan, 608 F.3d

1103 (9th Cir. 2010), we held that “a conviction under section 9A.44.076(1)

categorically constitutes sexual abuse of a minor under the first generic definition”

of that offense and therefore qualifies as a “crime of violence.” Id. at 1107.

Barajas-Espinoza points to no subsequent precedent that undermines Valencia-

Barragan, which controls here. As a result, the district court did not err by

applying the 16-level enhancement. U.S.S.G. § 2L1.2(b)(1)(A).

      AFFIRMED.